Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The current application has been transferred to Examiner Shirley Jian.
The claim objections are withdrawn in view of the current claim amendments.
The 35 USC 112(b) and 112(d) rejections are also withdrawn in view of current claim amendments. However, new grounds for 35 USC 112(b) rejections are made in view of the current claim amendment.
As for the 35 USC 102 and 103 rejections based on primary references Collins, these rejections are withdrawn for all independent claims 19, 20, 32 and 34 in view of the current claim amendments. However, for independent claims 32 and 24, new grounds of rejections are made below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is rejected as indefinite under MPEP 2173.05(p) for reciting product and process in the same claim. Specifically, the claim begins by reciting a “bed system” which includes “a plurality of first devices, and “a second device”; but the claim then continues with a ‘wherein’ and ‘when’ claim clauses pertaining to the recited components which use typical method type claims. Thus, it is unclear to the Examiner as to whether claim 34 is an apparatus or a method claim. 
Furthermore, the claim recites limitations such as “receives input”, “performs an operation”, but there is no corresponding structure associated with either the “first device” or the “second device” that is clearly capable of receiving input or performing an operation. The Examiner notes that the terms “first device” and “second device” are generic and broad, the metes and bounds of the claim cannot be ascertained. For example, it is noted that a “first device” includes a bed, when a ‘bed’ is given its plain English definition, it is unclear to the Examiner as to what structures of a ‘bed’ is capable of receiving input or set value or capable of performing an operation corresponding to the set value as currently recited in the claim.
Claim 35 is rejected as indefinite under the same rationale as discussed to claim 34 above for reciting a product and process in the same claim. Furthermore, in claim 35, the phrase “the item relates to user behavior information” lacks proper antecedent basis in the claim, because claim 34 merely recites “an item set”; in here “the item set” and “the item relates to user behavior information” appear to be distinct. 
Note to applicant: Claims 34 and 35 are not rejected under prior art references due to the numerous indefinite rejections, the broadest reasonable interpretation cannot be ascertained

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 35 pertains to “the item”, if (see 35 USC 112(b) antecedent basis rejection) or when this limitation is considered as a whole with the recitation of claim 34, i.e. “an item set”, refers to data that is receives as an input into the “second device”; that is “the item set” refers to data. Since claims 34 and 35 pertain to a product: a “bed system”, comprising the affirmatively recited structures: “first devices” and “second devices”; then under the broadest reasonable interpretation, the type of data which is inputted from a source/person that is physically separate from the recited structures fails to further limit the based claim. Furthermore, the type of data that is received/inputted/stored on any part of the system has no baring on the actual structure or function of the system. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In view of the above 35 USC 112(b) and 112(d) rejections, the Examiner strongly recommends rewriting claims 34 and 35 as method claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins Jr. et. al. US 2012/0223821 A1 (hereinafter “Collins”, previously cited).
Regarding claim 32, Collins a bed system comprising:
a plurality of bed devices (each patient is associated with a bed 10 and Collins teaches a plurality of patients and therefore a plurality of beds see also [0009; 0049]); and
a memory (Both bed and connected servers/computer contain memory see [0064; 0107 0108]),
wherein one bed device (Fig.20: hospital bed 342) among the plurality of bed devices includes:
a bed (hospital bed 342); and 
a first device (bed control circuitry 344) directly attached to the bed (see Fig.20 and also [0119] circuitry 344 is a part of the bed 342 and controls various functions of bed 342 and monitors the status of the bed functions),
wherein the first device (344) is capable of acquiring state information ([0119]),
the state information includes at least one of bed state information relating to the bed ([0119: 2nd sentence] circuitry 344 monitors bed functions, interpreted to encompass “bed state information relating to the bed” in this claim limitation) and user state information relating to a state of a user of the bed (this limitation is not positively required due to “at least one of … and…” recitation),
the bed state information includes bed moving part information relating to at least one of a height and an angle of the bed ([0009] teaches angle of the bed and height can be monitored; also see Fig.17 and [0111] which provides that bed (function) information include: head angle, bed height, side rail position, patient position patient weight,),
the user state information includes at least one of vital sign information relating to the user and user behavior information relating to the user (this limitation further limits the “user state information” which is not positively required due to “at least one of … and…” recitation),
the vital sign information includes information relating to at least one of a blood pressure, a blood oxygen saturation, a blood glucose level, a heart rate, a pulse rate, a respiration rate, a weight, and a body temperature of the user (this limitation further limits the “user state information” which is not positively required due to “at least one of … and…” recitation),
the user behavior information includes information relating to at least whether the user is staying in the bed or the user gets out of the bed, whether the user is sleeping or waking up, whether the user is sitting up in the-a center of the bed or sitting on the-an edge of the bed (this limitation further limits the “user state information” which is not positively required due to “at least one of … and…” recitation) and
the memory stores at least a part of the state information acquired by the first device in association with at least one of identification information specifying the user and identification information specifying the first device ([0104] data collected about the patient is stored in electronic medical records of the patient database [0108] indicates the data from each bed is paired with a bed id, the equivalent of identification information specifying the first device.  Fig 5 further shows that patient ID, 52, is associated with bed state information such 64 indicating a low guard rail).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Dixon (US 2015/0081335, previously cited).
Regarding claim 33, Collins teaches the bed system according to claim 32, but does not explicitly teach that the first device is capable of displaying the identification information specifying the user and the identification information specifying the first device, and the first device performs an operation for prompting approval of a correspondence relationship between the identification information specifying the user and the identification information specifying the first device.  
Dixon does teach a bed system where a first device is capable of displaying the identification information specifying the user and the identification information specifying the first device, and the first device performs an operation for prompting approval of a correspondence relationship between the identification information specifying the user and the identification information specifying the first device (Fig 11 104 indicates the bed and user information is displayed for confirmation in step 106 see also [0133-0135]).  
In view of the teachings of Dixon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the confirmation screen as is disclosed by Dixon to the first bed device taught by Collins in order to ensure the correct bed and patient information is assigned to the system.  

Allowable Subject Matter
Claims 19-31 are allowed.

Conclusion
Note to Applicant: the applicant is invited to schedule an interview with the Examiner to expedite prosecution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 3, 2022